Citation Nr: 1603476	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  08-297 26A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the Veteran's cause of death, to include a claim for accrued benefits based on service connection for progressive supranuclear palsy (PSP) as due to herbicide exposure.

2.  Entitlement to VA plot or interment allowance.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, now deceased, had active service from November 1963 to November 1967, and was a recipient of the Combat Infantryman Badge with service in Vietnam.  He died in April 2007, and the appellant is his surviving spouse.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) from December 2007 and March 2008 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

The appellant provided testimony at a December 2011 videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

In October 2012, the Board remanded this case to the RO for further development.  That development having been completed, the case is now appropriate for appellate review.  


FINDINGS OF FACT

1.  The Veteran's death certificate lists PSP as the immediate and only cause of death.

2.  The Veteran's PSP was not etiologically related to a disease, injury, or event in service, including herbicide exposure.

3.  The evidence does not demonstrate payment for a plot or interment by the appellant.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death, including a claim for accrued benefits based on service connection for progressive supranuclear palsy as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1116, 1131, 1137, 1310, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2015).

2.  The criteria for entitlement to a plot or interment allowance have not been met.  38 U.S.C.A. § 2303 (West 2014); 38 C.F.R. § 3.1600 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Cause of Death

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for the cause of a veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  To establish service connection for the cause of the veteran's death, competent evidence must link the fatal disease to a period of military service or an already service-connected disability.  See 38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).

In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  Contributory cause of death is inherently one not related to the principal cause.  In order to constitute the contributory cause of death it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. 3.312; see Lathan v. Brown, 
7 Vet. App. 359 (1995); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson, 7 Vet. App. at 39-40; Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The United States Court of Appeals for Veterans' Claims (Court) has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, as noted above, the Veteran died in April 2007.  The Veteran's death certificate lists progressive supranuclear palsy (PSP) as the immediate and only cause of death, with no underlying or contributing conditions.  

The Board finds that there is no dispute as to the facts involving the cause of death, and the death certificate is accepted as accurate regarding the time and cause of death.

At the time of the Veteran's death, he did not have any service-connected disabilities, but had a pending claim of entitlement to service connection for PSP.

The appellant contends that the Veteran's cause of death was related to his exposure to herbicides during active service.  Specifically, she avers that her husband actually had Parkinson's disease that was misdiagnosed as PSP.  In the alternative, she avers that PSP should be presumptively service-connected since it is similar to or a variation of Parkinson's disease.      

After a review of all of the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran was correctly diagnosed with PSP, and that his PSP was not related to his active service, including his exposure to herbicides while in Vietnam.  

Regarding the appellant's claim that the Veteran's cause of death was related to herbicide exposure, in certain cases, service connection can be presumed if a veteran was exposed to an herbicide agent during active service.  Under the current Code of Federal Regulations (C.F.R.), presumptive service connection is warranted for Parkinson's disease, among others.  38 C.F.R. § 3.309(e).  

Presumptive service connection for the above disorders as a result of Agent Orange exposure is warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).  The Veteran in this case had the requisite service in Vietnam and is therefore presumed to have been exposed to herbicide agents.

When a disease is first diagnosed after service but not within an applicable presumptive period, service connection may nevertheless be established by evidence demonstrating that disease was in fact incurred during service.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  If there is no presumptive service connection available, direct service connection can be established if the record contains competent medical evidence of a current disease process with a relationship to exposure to an herbicide agent while in military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee at 1043-44.

Initially, the Board finds that the weight of the evidence demonstrates that PSP, and not Parkinson's disease, was the correct diagnosis.  The appellant bases her argument that Parkinson's disease was misdiagnosed as PSP primarily on a July 2004 treatment note from a neurologist at Duke University Medical Center.  In that note, the neurologist stated that the Veteran clearly had features of Parkinsonism, including intermittent resting tremor, bradykinesia, rigidity, the mashed facies, and a gait disturbance.  The doctor noted that he had been diagnosed as having progressive supra nuclear palsy a year ago at the Mayo Clinic, but stated he was not sure that that was indeed the case.  First, he had a tremor, which is unusual for PSP, and, second, there was no limitation of extraocular movements, which was unusual for a man who had been symptomatic for up to ten years.  The Veteran did have some mental change, but did not appear significantly demented.  The neurologist stated that it was not clear to him at this time that the Veteran did not have Parkinson's disease.  Moreover, the doctor believed his course was complicated by chronic alcoholism, which undoubtedly led to significant atrophy of the brain.  In addition, there was microvascular ischemic damage which on report seemed to be not insignificant.  Therefore, the neurologist believed that these two conditions were probably contributing to the Veteran's clinical picture.  

By contrast, as the Duke University neurologist noted, the Veteran had been evaluated by a neurologist at the Mayo Clinic in September 2003.  The resident neurologist who performed the initial interview and evaluation noted that the Veteran "clearly demonstrate[d] features of parkinsonism" and cognitive decline over the past three years.  However, given the Veteran's slow saccades on downgaze, the primary diagnosis was PSP.  However, included in the differential diagnosis were diffuse Lewy body disease and corticobasal ganglionic degeneration.  The supervising neurologist agreed that PSP was the most likely diagnosis, noting the Veteran's eye movement abnormality, the symmetry of the problems, and the lack of other features of Lewy body disease such as hallucinations or REM sleep disorder.

In addition, the Board obtained a VHA neurology opinion in July 2012.  Following review the claims file, the VA neurologist opined that it is less likely than not that the Veteran was mis-diagnosed and that the correct diagnosis was Parkinson's disease.  The VA neurologist stated that there was ample evidence from the neurological evaluation performed by the neurologist at the Mayo Clinic in 2003 to conclude that the Veteran manifested the characteristic signs of PSP at that time.  These included having difficulty with downgaze, being unable to do rapid saccadic eye movements, and symmetric rigidity.  Moreover, although patients with PSP may share some clinical features as seen in Parkinson's disease, PSP is considered to be a distinct clinical and pathological entity distinct from Parkinson's disease.  The VA neurologist concluded that the constellation of physical findings described in the Veteran's claims file indicates that he did not have Parkinson's disease and that his diagnosis was most consistent with PSP.

The Board finds the opinions of the Mayo Clinic neurologist and the VA neurologist to be the most probative medical evidence of record regarding the Veteran's correct diagnosis.  Namely, the Duke University neurologist's opinion is, at least in part, speculative.  For instance, he stated "[i]t is not clear to me at this time that this gentleman does not have Parkinson's disease."  By regulation, and under numerous judicial precedents, service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102.  See Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant was "possibly" suffering from a disability was deemed speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating physician's opinion that service "could have" precipitated disability found too speculative).  The Court has held that such statements indicate a possibility, but not a probability, of a nexus.  See also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (physician's comment couched in terms of "may or may not" was held to be speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (favorable evidence which does little more than suggest possibility of causation is insufficient to establish service connection); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the Veteran "may" have had pertinent symptoms also implied "may or may not," and was deemed speculative).  Considering these holdings by the Court, the Board concludes that the Duke University neurologist's opinion is speculative in nature, as opposed to the thorough and definitive opinions rendered by the Mayo Clinic and VA neurologists, which are also supported by clear rationale.  

Based on the foregoing, the Board finds that the weight of the evidence demonstrates that the Veteran was correctly diagnosed with PSP.  Therefore, because the Veteran did not have Parkinson's disease, a medical nexus for Parkinson's disease may not be presumed as a matter of law under the provisions of 38 C.F.R. § 3.309(e).  

Notwithstanding the inapplicability of the Agent Orange presumptive service connection regulations, the Board is obligated to fully consider the appellant's service connection claim on a direct basis.  See Combee, 34 F.3d at 1043-1044.

After a review of all the evidence of record, lay and medical, the Board finds that the preponderance of the evidence demonstrates that there was no event, injury, or disease manifesting PSP during active service, and that the preponderance of the evidence demonstrates that symptoms of PSP were not continuous or recurrent in service.

The appellant has not contended that her husband's PSP began during active service.  Moreover, service treatment records are entirely negative for any signs, symptoms, treatment, or diagnoses of PSP during active service.  The October 1967 separation examination report indicating normal clinical evaluation of all systems provides highly probative evidence against the contention that PSP manifested during active service.  

The Board also finds that the weight of the evidence demonstrates that symptoms of PSP have not been continuous or recurrent since separation from active service in November 1967.  

Following service separation in November 1967, the evidence of record does not show any complaints, diagnosis, or treatment for PSP symptoms until 2002, when private treatment records indicate he was diagnosed with the disease.      

The absence of post-service complaints, findings, diagnosis, or treatment for 35 years after service separation until 2002 is one factor that tends to weigh against a finding of continuous or recurrent symptoms of PSP after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  

Additional evidence tending to show that symptoms of PSP have not been continuous or recurrent since service separation includes the September 2003 Mayo Clinic neurology note indicating that the appellant first noticed PSP symptoms in her husband two-and-a-half or three years prior.  In addition, the July 2004 Duke University note indicates that the Veteran began experiencing symptoms ten years prior.  Both notes demonstrate that the Veteran and the appellant provided a history of symptoms placing inception of PSP symptoms still many years after service separation.  It is presumed that the Veteran would provide an accurate history in the course of seeking treatment, thus rendering the history provided by him and his wife in these treatment notes highly probative evidence against any current contention of continuous or recurrent symptoms since service.

Moreover, as noted above, at no point when seeking treatment after service or even during the course of this appeal did the Veteran or the appellant provide a history of PSP symptoms occurring or beginning during active service.  The absence of such statements is highly probative evidence against this claim, as, again, it is assumed that the Veteran would provide a thorough and accurate medical history in order to receive the best treatment for his symptoms.  

To the extent that the appellant's more recent assertions made as part of the current compensation claim can be interpreted as a contention that her husband had continuous or recurrent symptoms of PSP since separation from service in November 1967, the Board finds that, while the appellant is competent to report the onset of such symptoms, any recent reports of continuous or recurrent symptoms of PSP since service are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board finds that the appellant's statements as to continuous or recurrent symptoms of PSP after service are not accurate because they are outweighed by other evidence of record that includes the more contemporaneous service treatment records which are negative for any signs, symptoms, treatment, findings, or diagnosis of PSP, the lack of any post-service documentation of treatment or diagnoses of PSP until 2002, the absence of a history of PSP symptoms beginning during service in the post-service treatment records and in the course of the current appeal, and the 2003 and 2004 treatment notes specifically noting a history of symptoms beginning many years after service separation, as described above. 

As such, the Board does not find that the evidence sufficiently supports continuous or recurrent PSP symptomatology since service so as to warrant a finding of a nexus between PSP and active service.     

The Board acknowledges the appellant's belief that her husband's PSP was related to the herbicide exposure during active service.  However, her statements alone do not establish a medical nexus.  Indeed, while the appellant is competent to provide evidence regarding matters that can be perceived by the senses, she is not shown to be competent to render medical opinions on questions of etiology.  See Jandreau, 492 F.3d 1372; see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology).  As such, as a lay person, she is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis, etiology, or causation of a specific disability.  The question of diagnosis and causation, in this case, involves complex medical issues that the appellant is not competent to address.  Jandreau.

Moreover, the Board finds that the weight of the competent medical evidence is against a finding of a medical nexus between the Veteran's PSP and herbicide exposure during active service.  

As noted above, a VA opinion was obtained in March 2009.  In the March 2009 report, the VA neurologist stated that neurodegenerative disorders are not included under VA recognized presumptive diagnoses, and that the 2006 Institute of Medicine Report concluded that there is inadequate or insufficient evidence of an association between exposure to the compounds of interest (2, 4-D, 2, 4, 5-T, TCDD, picloram, and cacodylic acid) and neurobehavioral disorders (cognitive or neuropsychiatric, excluding Parkinson's disease).  Moreover, the VA neurologist stated that the cause of PSP is not known, and that it is a disease that manifests usually in sixth decade, but can occur from forties to seventies.  In conclusion, the VA neurologist stated that, based on available medical literature, he could not determine any association between Agent Orange exposure and PSP without resort to mere speculation.  

The Board acknowledges that the VA neurologist stated that he could not provide a favorable nexus opinion without resort to mere speculation.  However, the examiner did not relate the Veteran's PSP to herbicide exposure during active service, stated that the medical literature did not support such a relationship, and that the cause of PSP was unknown.  Indeed, the examiner explained that the lack of evidence was precisely why a favorable nexus opinion could not be provided "without resort to mere speculation."  In effect, the VA neurologist opined that a relationship between service and the claimed disability is unlikely.  The phraseology of the opinion, therefore, does not detract from its probative value.  

Next, also as noted above, the Board obtained a VHA opinion from a neurologist in July 2012.  In addition to concluding that the proper diagnosis was PSP and not Parkinson's disease, the VA neurologist agreed with the March 2009 VA neurologist's statement that there is no known association between PSP and herbicide or other toxic exposure, noting that, although patients with PSP may share some clinical features as seen in Parkinson's disease, PSP is considered to be a distinct clinical and pathological entity distinct from Parkinson's disease.  The neurologist further stated that there is no evidence to support the suggestion that PSP should be included in the group of neurodegenerative disorders such as Parkinson's disease for purposes of service-connected disability.  

The appellant has submitted multiple documents in support of her contention that PSP is related to herbicide exposure.  First, in a July 2006 letter, the Veteran's primary care physician, Dr. R., wrote that PSP is a progressively debilitating and degenerating neurological disorder of unknown cause.  As such, Dr. R. stated that this does not rule out environmental factors contributing to this dreadful disease.  

Next, in a February 2009 letter, the Veteran's former primary care physician, Dr. C., noted that many neurodegenerative disorders such as Parkinson's disease and amyotrophic lateral sclerosis have been shown, at least in part, to have been caused by exposure to pesticides/herbicides.  Dr. C. stated that he felt that PSP should be included in this group of illnesses that appear later in life though exposure to potential toxins may have occurred many years ago.  Moreover, Dr. C. stated that because the early course of PSP is so similar to Parkinson's disease, people are often misdiagnosed with Parkinson's disease only for it to become apparent halfway through the course of the illness that it is a variant of Parkinson's with frankly more devastating effects.  Dr. C. concluded that more is becoming known about PSP, and stated that the VA should do everything it can to research and find a treatment for PSP.

Finally, the appellant obtained an opinion from a neurologist from the University of California San Diego School of Medicine in October 2012.  The neurologist stated that the causes of PSP are unknown.  She noted that an ongoing study funded by the National Institutes of Health is being conducted at the University of Louisville to investigate the possible genetic and environmental risk factors for PSP.  She also noted that the data from that study has not been analyzed; thus, we cannot state which are the possible risk factors.  However, she noted that many of the environmental exposures under investigation, including herbicide exposure, are shared with those of Parkinson's disease.  She explained that the basis for their hypotheses that there may be common exposures associated with the development of Parkinson's and PSP rests partially on possible shared genetic risk factors for Parkinson's and PSP.  Both illnesses have been associated with the tau gene H1 haplotype and have been associated to environmental factors.  It is possible that similar gene-environment interactions that increase the risk of Parkinson's may also be involved in the development of PSP.  She concluded that although PSP and Parkinson's are clearly distinct entities, further research is needed.

In addition to the above medical opinions, the appellate submitted an internet article which states that there is evidence that chemicals in the environment or diet may contribute to the cause of PSP.  Surveys of PSP patients have hinted at a predilection for rural living and, on average, lesser educational attainment.  This suggests that part of the cause of PSP is certain occupational factors exposing people to different chemicals than are encountered by non-rural dwellers or those with more sedentary, office-bound occupations.  

In conclusion, the evidence submitted by the appellant that suggests a relationship between PSP and herbicide exposure is merely that - suggestive.  None of the "opinions" submitted by the appellant are actually opinions, in that the physicians merely state that it is possible that PSP is caused by herbicide exposure.  They are not conclusory, and, as noted above, service connection cannot be based on speculation.  

For these reasons, the Board finds that the 2009 and 2012 VA opinions are the most probative evidence of record and has afforded greater weight to those opinions than to the opinions submitted by the appellant and outlined above.  The VA opinions are competent and probative medical evidence because they are factually accurate and are supported by an adequate rationale.  Both the VA examiner and the VHA specialist were informed of the pertinent evidence, reviewed the Veteran's claims file, and fully articulated the opinions.  

By contrast, there is no indication that the Veteran's primary care physicians or University of California neurologist had access to the Veteran's claims file, and, in particular, to his service treatment records.  Moreover, as explained above, none of them actually stated that PSP is caused by herbicide exposure.    

For these reasons, the opinions of the VA examiner and VHA specialist have been afforded greater weight than those of the primary care physicians and University of California neurologist in reaching the conclusion that there is no medical nexus between the Veteran's PSP and herbicide exposure during active service.    

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's PSP and his military service, including no credible evidence of continuous or recurrent symptoms of PSP during active service, continuous or recurrent symptomatology of PSP following service separation, or competent medical evidence establishing a link between the Veteran's PSP and active service.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for PSP for accrued benefits purposes, and outweighs any more recent contentions regarding in-service continuous or recurrent symptoms and continuous or recurrent post-service symptoms.  

Although the Board is sympathetic with the appellant's loss of her husband, who served his country bravely, there is a lack of competent evidence to warrant a favorable decision.   For these reasons, service connection for the cause of the Veteran's death must be denied.  As the preponderance of the evidence weighs against the claim for service connection for the cause of the Veteran's death, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Entitlement to Plot or Interment Allowance

The Board observes that a VA plot or interment allowance may be warranted regardless of the outcome of the cause of death claim.  Even when a veteran dies from non-service-connected causes, a VA plot or interment allowance is warranted when certain conditions are met.  38 C.F.R. § 3.1600(f).  

Two categories exist based on the date of the claim filing.  On December 16, 2003, the requirements for plot or interment allowance were liberalized.  All claims received on and after that date are subject to a relaxed standard.  For all claims received on and after December 16, 2003, the deceased veteran must be eligible for burial in a national cemetery and must not be not buried in a national cemetery or other cemetery under the jurisdiction of the United States.  Id.  A person eligible for burial in a national cemetery includes any veteran.  See 38 C.F.R. § 38.620.  

In this case, the decedent was eligible for burial in a national cemetery based on his status as a veteran.  Secondly, the Veteran is not buried in a national cemetery or other cemetery under the jurisdiction of the United States.  His death certificate lists a private cemetery in Montgomery, Alabama, and does not show that he was buried in a national cemetery or cemetery under the jurisdiction of the United States.  Additionally, the appellant filed her claim for benefits well within the time constraints imposed on claims for receipt of a non-service-connected VA plot or interment allowance.  See 38 C.F.R. § 3.1601.  

Nevertheless, in order to receive the VA plot or interment allowance, the appellant must show that she expended funds for the Veteran's plot or interment.  The appellant's application for burial benefits specifically states that she paid for the burial including the plot and that reimbursement was not received from any entity.  However, the itemized bill of record is from the funeral home and contains no cost related to burial plot or interment.  The expenses listed are related to transferring the Veteran's remains, issuance of death certificates, and obituary notices.  

In its October 2012 decision, the Board granted the appellant's claim for non-service-connected burial benefits, which included the transportation to burial.  The Board remanded the plot or interment claim to request any receipts or invoices regarding payment for a plot or interment, and to provide the appellant with the opportunity for a new hearing before the Board.  Subsequently, in June 2014, a letter was sent to the appellant requesting the receipts and advising her that she was entitled to a new hearing.  However, to date, the appellate has not submitted any receipt showing payment for plot or interment, and, in a November 2015 Statement in Support of Claim, she indicated that she did not desire a new Board hearing.    

In sum, payment for a plot or interment has not been demonstrated by the appellant, and, thus, the evidence is insufficient to grant the claim for a VA plot or interment allowance at this time.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2015). 

The Court held in Hupp v. Nicholson, 21 Vet. App. 342 (2007) that, when adjudicating a claim for dependency and indemnity compensation (DIC) (to include service connection for the cause of the veteran's death), VA must perform a different analysis depending upon whether a veteran had service connection for any disabilities during his or her lifetime.  The Court concluded that, in general, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the veteran's death based on a previously service-connected disability; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected.

The duty to notify in this case was satisfied by way of a July 2007 letter.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA opinions, and the appellant's statements, including her testimony at the December 2011 Board hearing.

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the December 2011 Board hearing, the undersigned Veterans Law Judge asked questions pertaining to the criteria necessary for establishing her claim, including regarding specific evidence that may help substantiate her claim.  As explained in the October 2012 remand, while the VLJ did not identify the specific evidence necessary to substantiate the plot or interment claim during the hearing, a letter was subsequently sent to the appellant requesting the necessary evidence and offering her the opportunity to appear for another hearing.  The appellant has indicated that she did not desire a new hearing and did not submit the requested evidence.  Moreover, neither the appellant, nor her representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.
  
The Federal Circuit has held that the general duty to assist provision, 38 U.S.C. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of the Veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  

While 38 U.S.C.A. § 5103A(a)  does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is "necessary to substantiate the claim," and VA is excused from providing such assistance only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood, 520 F.3d at 1348.  The Board finds that, in this case, the VA opinions obtained in 2009 and 2012 are adequate and fulfill VA's duty to assist.  

Notably, the appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for the Veteran's cause of death, to include the claim for accrued benefits based on service connection for progressive supranuclear palsy as due to herbicide exposure, is denied.

Entitlement to VA plot or interment allowance is denied.  

____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


